Citation Nr: 1037689	
Decision Date: 10/05/10    Archive Date: 10/12/10

DOCKET NO.  05-40 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, to include chronic obstructive pulmonary disease 
("COPD").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980.  
He also had additional service with the National Guard.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Wichita, Kansas, which denied the Veteran's claim of 
entitlement to service connection for a respiratory disorder.

In January 2009, the Board remanded the Veteran's claim for 
further development, specifically, to obtain a second VA 
examination and opinion concerning the claimed respiratory 
disorders.  This was accomplished, and in April 2010, the VA 
Appeals Management Center issued a Supplemental Statement of the 
Case, which continued to deny the Veteran's claim.  The claims 
folder has been returned to the Board for further appellate 
proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The Veteran contends that his current respiratory disorders first 
manifested during active duty service and have remained chronic 
ever since.  After a thorough review of the claims folder, the 
Board has determined that another remand is necessary, although 
such action will, regrettably, further delay a decision on the 
Veteran's appealed claim.  

VA's duty to assist includes the duty to provide an adequate 
examination when such an examination is indicated.  Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court 
of Appeals for Veterans Claims has held that a medical 
examination report must contain not only clear conclusions with 
supporting data, but also a reasoned medical explanation 
connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson ("[A]medical opinion ... must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions").  Once VA 
undertakes the effort to provide an examination for a service 
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).
   
A review of the Veteran's service treatment records reflects that 
he was treated on multiple occasions for respiratory problems 
during active duty.  For example, records dated in July 1976 note 
that he was seen for complaints of a cold of three weeks 
duration, and was assessed with an upper respiratory infection 
("URI").  He was again treated for an URI in April 1977 and 
September 1979.  In addition, records dated in July and November 
1979 show treatment for bronchitis, with the November 1979 
records also noting a diagnostic assessment of asthma.  An August 
1980 chest x-ray revealed no abnormalities.  No chronic 
disability was diagnosed on National Guard examinations conducted 
in June 1990 and April 1994.

Although the Veteran was initially afforded a VA examination in 
March 2005, as noted above, in January 2009, the Board remanded 
his claim in order to obtain clarification concerning whether his 
current respiratory disorders were the result of, or were 
otherwise related to, service.  A review of the May 2009 VA 
examination report shows that the examiner diagnosed the Veteran 
with severe COPD with an underlying component of asthma, and 
explained that, while his asthma was of "indeterminate 
etiology," his COPD was secondary to a long history of smoking.  
She further explained that the asthma that was diagnosed in 
service had been well-controlled from the time the Veteran was in 
service to the present time, as evidenced by a lack of treatment 
from 1979 to 2002.  

Nevertheless, despite the examiner's statement, the Board finds 
that the examiner failed to provide an opinion regarding whether 
the asthma that was diagnosed in service was an acute or chronic 
disorder and whether it was related to asthma that was diagnosed 
during the 2009 VA examination.  In other words, did the 
Veteran's asthma that was diagnosed in service resolve 
completely, such that it had no relation to his currently-
diagnosed asthma?

In this regard, the Board recognizes that there are some medical 
questions that have no known answers, and a medical opinion is 
not inadequate merely because it is inconclusive.  However, to be 
considered adequate, there must be something more than a 
conclusion that the etiology of a particular condition is not 
known or is unknowable.  See Stefl at 124.  A medical opinion 
based on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Rather, 
the examiner must provide a sufficient rationale and supporting 
explanation discussing the specific reason(s) for the inability 
to provide an opinion.  

In light of the foregoing, the Board finds that a remand for an 
addendum opinion is necessary to determine the etiology of the 
Veteran's current asthma.  See Colvin v. Derwinski, 1 Vet. App. 
171 (1991) (if the medical evidence of record is insufficient, VA 
is always free to supplement the record by seeking an advisory 
opinion, or ordering a medical examination to support its 
ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be 
returned to the VA examiner who provided the 
May 2009 opinion in order that she may 
provide an addendum to the prior opinion.  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50 percent), 
"at least as likely as not" (meaning 
likelihood of at least 50 percent), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50 percent 
likelihood).

The Board wishes to clarify that the term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of that conclusion as 
it is to find against it.  The examiner 
should provide a complete rationale for any 
opinion provided.  If the examiner is unable 
to provide an opinion without resorting to 
speculation or conjecture, she should so 
state in her discussion, along with an 
explanation as to why an opinion cannot be 
provided that addresses such matters as 
whether 1) there is inadequate factual 
information upon which to base an opinion; 2) 
the question falls outside of the limits of 
current medical knowledge or scientific 
development; 3) the condition manifested in 
an unusual way, such that its cause or origin 
is unknowable; or 4) there are other risk 
factors for developing the condition.  

The requested addendum should present an 
opinion addressing the following question:

In view of the fact that the Veteran was 
diagnosed with asthma in service, but did not 
receive treatment for the condition following 
service until 2002, is it at least as likely 
as not that his currently-diagnosed severe 
COPD "with an underlying component of 
asthma" represents a continuation of a 
chronic condition (i.e., asthma), or is it at 
least as likely as not that his in-service 
asthma completely resolved and is unrelated 
to his current asthma.  

2.  If the examiner who conducted the May 
2009 examination is no longer available, the 
complete claims folder should be given to a 
new examiner with the appropriate 
qualification to provide an opinion regarding 
the etiology of the Veteran's current 
respiratory disorders.  The examiner should 
note in the examination report that the 
claims folder has been reviewed, and in 
addition to the relevant treatment records, 
the examiner should note that his or her 
opinion also took into consideration the 
Veteran's personal statements regarding his 
respiratory disorder treatment and 
symptomatology. 

3.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  In 
particular, review the examination report to 
ensure that it is responsive to, and in 
compliance with, the directives of this 
remand and, if not, implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
review.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


